COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00570-CR
                             NO. 02-13-00571-CR


RONALD PAUL PARKS JR.                                             APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                 TRIAL COURT NOS. 1330297D, 1330306D

                                   ----------

                        MEMORANDUM OPINION1

                                   ----------

      A jury found Appellant Ronald Paul Parks Jr. guilty of evading arrest or

detention with a motor vehicle and unauthorized use of a vehicle, and the trial

court sentenced him to eight years’ confinement in each case, to run

concurrently.

      1
       See Tex. R. App. P. 47.4.
      In his second and third of three issues, Park challenges the sufficiency of

the evidence to support his convictions.      In our due-process review of the

sufficiency of the evidence to support a conviction, we view all of the evidence in

the light most favorable to the verdict to determine whether any rational trier of

fact could have found the essential elements of the crime beyond a reasonable

doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979);

Winfrey v. State, 393 S.W.3d 763, 768 (Tex. Crim. App. 2013). The standard of

review is the same for direct and circumstantial evidence cases; circumstantial

evidence is as probative as direct evidence in establishing the guilt of an actor.

Winfrey, 393 S.W.3d at 771; Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App.

2007). We must presume that the factfinder resolved any conflicting inferences

in favor of the verdict and defer to that resolution. Jackson, 443 U.S. at 326, 99

S. Ct. at 2793; Temple v. State, 390 S.W.3d 341, 360 (Tex. Crim. App. 2013).

       The State had to prove that on or around June 11, 2013, Parks

intentionally fled, using a vehicle, from Tom Gierling, knowing Gierling was a

peace officer who was attempting to lawfully arrest or detain him, and that Parks

used or exhibited a deadly weapon (motor vehicle) that in its manner of use or

intended use was capable of causing death or serious bodily injury. See Tex.

Penal Code Ann. §§ 1.07(a)(17)(B), 38.04(a) (West Supp. 2014). The State also

had to prove that on or around June 11, 2013, Parks intentionally operated the

vehicle knowing that he did not have the effective consent of its owner, Margaret

Patterson. See id. § 31.07(a) (West 2011); see also Byrd v. State, 336 S.W.3d


                                        2
242, 246 (Tex. Crim. App. 2011) (defining hypothetically correct jury charge

against which sufficiency of the evidence is measured).

      Margaret Patterson testified that someone stole her Pontiac Sunfire on

June 4, 2013; she reported it to the police right away. Patterson identified the

Sunfire’s registration and license plate and said that she had never given Parks

permission to operate her car. Although she had a security camera that recorded

the car theft, she did not know who had stolen the car and had never seen Parks

before trial. Patterson said that she and her daughter were the only ones with

keys to the Sunfire, and they still had their keys.

      Fort Worth Police Officer Tom Gierling testified that he was in a marked

patrol car on June 11, 2013, when he saw a white, four-door Pontiac Sunfire go

by at around 4:00 a.m. He recalled seeing a police report about it and entered

the Sunfire’s license plate number into his onboard computer. When Officer

Gierling learned that the Sunfire had been reported stolen around six days

before, he notified the police dispatcher and other officers in the area that he was

behind a possibly stolen vehicle. When other officers arrived to assist him with

the pursuit, Officer Gierling activated his patrol vehicle’s overhead lights to initiate

a traffic stop. The Sunfire’s driver “punched the gas and took off” instead of

pulling over and continued to speed away even after Officer Gierling activated his

vehicle’s siren.

      During the ensuing 4.5-mile chase, the Sunfire sped over 100 miles per

hour in a 40-mile-per-hour zone. The Sunfire’s driver slowed into “the upper 90s”


                                           3
when he drove through several red lights, but he never slowed to a safe speed

and barely avoided colliding with a van. The chase ended when police deployed

a spike strip, and the Sunfire’s driver lost control and hit a guardrail, wrecking the

car. The driver, subsequently identified as Parks, leapt through the driver’s side

window and attempted to flee on foot. After a brief chase, Parks was taken into

custody. Dashboard cameras recorded the entire incident; the recordings were

published to the jury. Officer Gierling did not recall seeing keys in the car but

noted that he or one of his assisting officers had marked on the report that there

were keys in the vehicle; he did not know who had stolen the vehicle but said that

he would have investigated this if Parks had pulled over instead of running.

Officer Gierling said that out of the seventy or eighty pursuits that he could recall

in his fifteen years as a police officer, Parks’s “would be in the top five as far as

the excessive speed to get away.”

      With regard to his evading-arrest conviction, Parks challenges only the

sufficiency of the evidence to show that he knew that the officer was attempting

to lawfully arrest or detain him. We hold that the jury could have found beyond a

reasonable doubt that Parks knew that Officer Gierling was attempting to lawfully

stop him when, instead of stopping after Officer Gierling activated his patrol car’s

lights and siren, Parks accelerated the Sunfire, fled at a speed in excess of 100

miles per hour for over four miles until the vehicle wrecked, and then attempted

to continue fleeing on foot. See Griego v. State, 345 S.W.3d 742, 751, 753 (Tex.

App.—Amarillo 2011, no pet.) (stating that an actor’s mental state may be


                                          4
inferred from his actions during and after the incident and noting that speed,

distance, and duration of pursuit may be factors in considering whether

defendant intentionally fled); Bunton v. State, 136 S.W.3d 355, 360, 371 (Tex.

App.—Austin 2004, pet. ref’d) (noting that appellant drove off as officers

approached his vehicle and that he then ran a red light, officers pursued him at

100 miles per hour, and at least four oncoming vehicles had to swerve or pull to

the right to avoid appellant’s vehicle). We overrule Parks’s second issue, and

based on our resolution here, we do not reach his first issue with regard to the

trial court’s denial of his request for a lesser-included-offense instruction in the

evading arrest case. See Tex. R. App. P. 47.1.

      With regard to his unauthorized-use conviction, Parks argues that the

State failed to present any evidence that he knew he was operating the vehicle

without the owner’s consent. However, the jury could reasonably have chosen to

believe Patterson’s testimony that she was the vehicle’s owner and that she

never gave Parks permission to operate it, and it could have inferred from the

circumstantial evidence, such as Parks’s flight, that Parks knew that he did not

have Patterson’s effective consent. See McQueen v. State, 781 S.W.2d 600,

604–05 (Tex. Crim. App. 1989); see also Smith v. State, 118 S.W.3d 838, 841,

843 (Tex. App.—Texarkana 2003, no pet.) (stating that a jury can conclude that

flight is indicative of a consciousness of guilt).     Further, the jury had the

responsibility to resolve any conflicting inferences with regard to the testimony

about the Sunfire’s keys. See Temple, 390 S.W.3d at 360. Therefore, we hold


                                         5
that the evidence is also sufficient to support this conviction, and we overrule

Parks’s third issue.

      Having overruled Parks’s dispositive issues, we affirm the trial court’s

judgment.

                                                 PER CURIAM

PANEL: MCCOY, J.; LIVINGSTON, C.J.; and GARDNER, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 21, 2014




                                       6